            Case 1:20-cv-02089-CCB Document 1 Filed 07/16/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Northern Division

                                              :
ROBERT J. CLEMENT                             :       CIVIL ACTION NO.
18024 Pinnacle Court                          :
Tampa, FL 33647                               :
                                              :
                      Plaintiff(s)            :
                                              :
       v.                                     :
                                              :
JAMES A. DELLMYER                             :
512 Biddle Street                             :
Chesapeake City, MD 21915                     :
                                              :
                      Defendant(s)            :
                                              :
                                              :

                                 CIVIL ACTION-COMPLAINT

       Plaintiff Robert C. Clement, by counsel, Steven D. Janel, Esquire, hereby brings this Civil

Action Complaint and alleges as follows:

                                     NATURE OF ACTION

       1.      This is a diversity action brought by the Plaintiff seeking damages sustained as a

result of the Defendant’s breach of a loan agreement in which he utilized the funds to purchase a

residence in Elkton, Maryland.

                                            PARTIES

       2.      Plaintiff Robert J. Clement is an individual who resides at the above-captioned

address.

       3.      Defendant James A. Dellmyer is an individual, a citizen of the State of Maryland, and

resides at the above-referenced address.

                                 JURISDICTION AND VENUE

       4.      The jurisdiction of this Court is based the existence of diversity between the Parties

pursuant to 28 U.S.C. §1332.
             Case 1:20-cv-02089-CCB Document 1 Filed 07/16/20 Page 2 of 4


        5.      Venue is proper in this District pursuant to 28 U.S.C. §1391(a), insofar that the

transaction forming the basis of the underlying causes of action occurred within this District, and the

Defendant resides in this District.

                                     FACTUAL BACKGROUND

        6.      Defendant Dellmyer is the Plaintiff’s grandson.

        7.      On or about July, 2014, Plaintiff lent Defendant Dellmyer One Hundred Eighty

Thousand Dollars ($180,000.00) to purchase a residence being marketed for sale located at 408 Park

Circle, Elkton, Maryland, at 0% interest.

        8.      Under the terms of the oral agreement, Defendant Dellyer was to repay Plaintiff the

sum of $700.00 per month until such time that he was financially stable, at which time said

Defendant would undertake to refinance the property and repay the remaining balance due and owing

on the loan to Plaintiff, in full.

        9.      Utilizing the loan proceeds provided by Plaintiff, Defendant Dellmyer closed title on

408 Park Circle on or about August 5, 2014.

        10.     Although Defendant Dellmyer tendered several payment on the loan, said payments

were made sporadically.

        11.     On or about December 1, 2018, Defendant Dellmyer forwarded a correspondence to

Plaintiff referencing his own “inconsistent repayment” of the loan, and advising that he had obtained

new employment which would allow him “to make regular, consistent payments” going forward.

        12.     Despite his representations, Defendant Dellmyer failed to make regular, consistent

payments on the loan going forward, and has ceased all communications with Plaintiff, refusing to

respond to any inquiries whatsoever.

        13.     On information and belief, Defendant Dellmyer conveyed titled on 408 Park Circle

on October 17, 2017, to a third-party purchaser, and utilized the proceeds from closing to purchase

the residential real property and improvements known as 512 Biddle Street, Chesapeake City,

Maryland.
          Case 1:20-cv-02089-CCB Document 1 Filed 07/16/20 Page 3 of 4


       14.     On May 5, 2020, Plaintiff forwarded a final written request to Defendant Dellmyer

in an attempt to resolve the breach of the loan agreement without seeking court intervention, of

which no response has been received to date.

       15.     The failure of Defendant Dellmyer to repay the One Hundred Eighty Thousand

Dollars ($180,000.00) loan to Plaintiff under the terms provided constitutes a breach of said loan

agreement.

       16.     As a result of Defendant Dellmyer’s breach of the loan agreement, Plaintiff has

sustained damages.

       WHEREFORE, Plaintiff requests judgment against Defendant James A. Dellmyer for

compensatory damages, together with lawful interest, attorney fees, costs of suit, and such other and

further relief as the Court may deem proper.

                                               RESPECTFULLY SUBMITTED,



                                                   /s/ Steven D. Janel
Dated: July 3, 2020                            Steven D. Janel, Esquire (SJ7983)
                                               Law Offices of Steven D. Janel
                                               2 State Route 31 North
                                               Second Floor
                                               Pennington, New Jersey 08534
                                               (609) 730-8150 FAX (609) 730-4901
                                               attorneyjanel@comcast.net
                                               Attorney for Plaintiff Robert C. Clement
          Case 1:20-cv-02089-CCB Document 1 Filed 07/16/20 Page 4 of 4


                                       JURY DEMAND

        Plaintiff, by counsel, hereby requests a trial by jury in the above captioned case.




                                                 /s/   Steven D. Janel
Dated: July 3, 2020                                    Steven D. Janel, Esquire (SJ7983)
